DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 6, Line 1:  The verb “provide” should be replaced with –provided--.
Paragraph 23, Line 6:  The word –assess—has been misspelled in this line.
Paragraph 24, Line 4:  An extra word “a” is in this line.
Paragraph 32, Line 6:  The word “embodiment” should be plural.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tart et al [U.S. 7,827,008].
For claim 1, the method taught by Tart includes the following claimed steps, as noted, 1) the claimed receiving data characterizing signal values from a sensor is achieved using the phase sensor (No. 108) monitoring an asset (No. 106), 2) the claimed receiving data characterizing a threshold trigger level is achieved using the signal conditioner (No. 150) that can alter a configured triggering threshold (Col. 3, Lns. 56-57), 3) the claimed determining a signal display is achieved using the logic (No. 124) that can communicate data to a remote computer system (No. 146) having a display (Fig. 1), and 4) the claimed providing the signal display is achieved using said display of the remote computer system (No. 146; Col. 3, Lns. 66-67).
For claim 2, the asset of Tart is a rotating machinery asset (Col. 2, Ln. 3).
For claim 3, the sensor (No. 108) of Tart is described as a phase sensor (Col. 2, Ln. 33).  Other sensors (No. 130) of Tart may be a speed sensor (Col. 2, Lns. 66-67) or vibration sensor (Col. 3, Lns. 3-4).
For claim 4, the signal conditioner (No. 150) of Tart can also adjust hysteresis values (Col. 3, Ln. 57).
For claim 5, Figure 1 of Tart depicts a graphical user interface (No. 146) coupled to the monitoring system (No. 100).
For claim 6, the display of Tart may include a phase signal time-base waveform display (Col. 3, Lns. 66-67).
For claim 15, the system taught by Tart includes the following claimed subject matter, as noted, 1) the claimed rotating machinery asset is met by the moving element (No. 106; Col. 2, Ln. 3), 2) the claimed sensor is met by the phase sensor (No. 108) coupled to the rotating machinery asset (Fig. 1) as well as the other sensors (No. 300), 3) the claimed computing device is met by the system (No. 100) having logic (No. 124) as well as the remote computer system (No. 146) including a display (Fig. 1, No. 146), a memory storing computer readable executable instructions (Col. 4, Lns. 46-52), and at least one data processor (Nos. 150, 120, 124) to receive signal values from the sensor (Fig. 1), the signal values corresponding to operation of the rotating machinery asset (Col. 3, Lns. 2-6), wherein the data processor is configured to execute the following instructions including 4) the claimed receiving data characterizing signal values from a sensor is achieved using the phase sensor (No. 108) monitoring an asset (No. 106), 5) the claimed receiving data characterizing a threshold trigger level is achieved using the signal conditioner (No. 150) that can alter a configured triggering threshold (Col. 3, Lns. 56-57), 6) the claimed determining a signal display is achieved using the logic (No. 124) that can communicate data to a remote computer system (No. 146) having a display (Fig. 1), and 7) the claimed providing the signal display is achieved using said display of the remote computer system (No. 146; Col. 3, Lns. 66-67).
For claim 17, the signal conditioner (No. 150) of Tart adjusts the phase signal by altering a configured triggering threshold (Col. 3, Lns. 56-57).
For claim 18, the Tart reference includes a storage system (No. 126) that can save a digital signal (No. 122) over time or in response to an anomaly (Col. 3, Lns. 13-18).
For claim 20, the logic (No. 124) of Tart includes a signal configuration module (No. 148) that controls the signal conditioner (No. 150) via a conditioning control signal (No. 152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tart et al in view of Unuma et al [U.S. 11,269,322].
For claim 7, the Tart reference does not provide a bar graph display with the waveform display.
Displaying dual graphs is not new in the prior art.  The failure diagnosis system taught by Unuma includes an air compressor (No. 30) as a diagnosis target complete with sensors (No. 30e and 30f) that measure vibrations and supplied current of a rotatable body (No. 30b).  The Unuma reference also includes an operation screen (Fig. 7) of the system that can display both a waveform (No. 7g) as well as a bar graph (No. 7m) that can display differences in acceleration values before and after maintenance.  One important advantage of this configuration is it gives a user a better idea of an advantage of a method after maintenance (Col. 10, Lns. 53-58).
Supplying two separate display forms can increase recognition of an aspect of the diagnosis system.  Humans are visual creatures and additional output would increase a user’s understanding of a diagnostic system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a combined waveform and bar graph display in the system of Tart for the purpose of increasing understanding and comprehension of the operations of the anomaly system.
For claim 8, the bar graph (No. 7m) of Unuma depicts a maximum value (Method A) and a minimum value (Method D).
For claim 12, the time-based waveform graph of Unuma (No. 7g) depicts a value legend indicating units (effective acceleration and elapsed time) and a range of the signal values (i.e., elapsed time as pre-maintenance values, during maintenance, and post-maintenance data).
For claim 16, the rotating machinery found in the Unuma reference is an air compressor (No. 30).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tart et al in view of Themm et al [U.S. 9,182,300].
For claim 19, the Tart reference does not mention providing the threshold trigger level as an input to the computing device by a user.
A user has been able to input many different data points in the prior art.  The system for measuring belt tension taught by Themm includes a sensor positioned to a belt to measure an oscillation or vibration based at least in part on a trigger threshold (Abstract).  A diagnostic tool (No. 100) receives data from the sensor (No. 408) for display (No. 104).  The Themm reference also allows a user to input a trigger threshold amplitude frequency into the tool using a keypad (No. 106).  This is done to gather a more accurate measurement of the oscillation or vibration of the belt (Col. 7, Lns. 30-41).
Getting more accurate measurements is always beneficial in a diagnostic system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to input a threshold trigger level in the system of Tart in order to get more accurate measurements.

Claims 9-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The crux of the allowable subject matter lies not in the process of displaying data characterizing signal values and a trigger threshold level, or even the type of sensor or asset.  As seen above, displaying different values in relation to a rotating machinery asset has been thought of in the prior art.  The specific information displayed by the current application is what defines the allowable subject matter, such as the specific threshold trigger level or an indication of an upper hysteresis value and a lower hysteresis value.  This is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santucci [U.S. 7,182,283] displays waveforms in relation to rotating shafts.
Tarassenko et al [U.S. 9,874,472] records the rotation speed of a machine.
Ando et al [U.S. 9,984,452] monitors a machine tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/7/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687